Marston, J.
This is an action of assumpsit brought to-recover upon a promissory note for $1100 dated January lstr 1S80, and given by defendants to Edgar Sheldon.
Edgar Sheldon died November 4th, 1880, leaving a wilF dated December 30th, 1878, in which numerous bequests-' were made, and among them, one of $200 each to the above-named defendants, his nephews. After the bequests the-following clause was in the will: “All the foregoing-legacies are intended and declared to be for the individual1*581•«state of the said legatees, exclusive of any indebtedness to ■ me at this date, or others.”'
The defendants claim that by this clause they are released ■from payment of the note in suit or any part thereof.
No such construction can be given to the will. The «lause in question is awkwardly drawn, but its meaning is mot after all doubtful. Whether the intention of the testador could be fully and effectually carried out is a question mot arising on this record.
The intention clearly was, that the bequests made shouldIbe exempt from the debts of the legatees, and should any of ■¡them be indebted to the estate of the testator, the legacy -.should be paid notwithstanding such indebtedness, leaving ithe debt due the estate to be collected as a part of the assets <of his estate' in the ordinary manner. In this respect he was willing that an indebtedness to him or to his estate should stand as would one to third parties “ or others.”
No other construction could be given this clause in the will without destroying other provisions. If this note were mot collected the legacies could not be paid in full from the .assets: the court so finds. The effect of such a construction would be to prevent the testator, during his life-time, from loaning to any of the legatees any money, unless he intended ■¡thereby, if not collected during his life-time, to have the -•debt cancelled by tliis clause. The deceased certainly could ¡have had- no such intention, and the language used will warrant» no such construction. In order to forgive a debt the provision indicative of such an intent should be clear and ¡unambiguous.
The conclusion arrived at by the court below was correct .and the judgment must be affirmed with costs.
Cooley and Campbell, JJ. concurred.